                   Case 1:20-cv-01204-GLS-ATB Document 6 Filed 10/06/20 Page 1 of 2




                                                                601 Lexington Avenue
                                                                 New York, NY 10022
           Jay P. Lefkowitz, P.C.                                   United States
           To Call Writer Directly:                                                                                                 Facsimile:
              +1 212 446 4970                                        +1 212 446 4800                                             +1 212 446 4900
          lefkowitz@kirkland.com
                                                                     www.kirkland.com




                                                                 October 6, 2020

           VIA ECF

           Hon. Andrew T. Baxter
           U.S. District Court for the Northern District of New York
           Federal Building and U.S. Courthouse
           P.O. Box 7396
           Syracuse, NY 13261-7396



                              Re:       Russell v. HealthAlliance Hospital Broadway Campus et al, 1:20-cv-
                                        01204-GLS-ATB

          Dear Judge Baxter:

                 We represent Defendant Ciox Health, LLC (“Ciox”) in the above-caption action, which
          was removed from New York State Supreme Court, Ulster County, to this Court. We write to
          request a (14) fourteen-day extension of time to respond to Plaintiff’s Complaint—filed in state
          court on September 4, 2020 and removed to this Court on September 30, 2020—to and including
          October 21, 2020.

                  Under Federal Rule of Civil Procedure 81(c)(2)(C), Ciox’s deadline to answer or
          otherwise respond to Plaintiff’s complaint is tomorrow, October 7, 2020. Ciox has not made any
          previous requests for an extension of time in connection with this matter. Ciox requests the
          current extension to allow it more fully to assess Plaintiff’s allegations, which relate to at least
          ten requests for medical records spread across a five-month period.

                  Ciox has made numerous attempts to contact counsel for Plaintiff at the email provided
          on the state court docket, but has not received a reply. Nor has counsel for Plaintiff appeared in
          the instant action.




Beijing   Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
      Case 1:20-cv-01204-GLS-ATB Document 6 Filed 10/06/20 Page 2 of 2




Hon. Andrew T. Baxter
October 6, 2020
Page 2


                                        Respectfully submitted,


                                         s/ Jay P. Lefkowitz, P.C.

                                        Jay P. Lefkowitz, P.C.




cc:       All counsel of record
